Citation Nr: 1515974	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  08-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.

2. Entitlement to a separate rating for a neurological disorder due to residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2009, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

In January 2010 and September 2011, the Board remanded the claim for an increased rating for residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella ("right knee disability") for additional development.  In August 2014, the Board remanded a claim for entitlement to a separate rating for a neurological disorder due to the right knee disability.  The Board also denied entitlement to an increased rating for the right knee disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed and on March 10, 2015, the CAVC issued an Order vacating the August 2014 decision that denied and increased rating for the right knee disability and returned the case to the Board for action consistent with the JMR.  The case is now before the Board for further appellate consideration.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for depression and/or pain disorder secondary to the service-connected right knee disability was raised in a statement dated April 3, 2009 but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's neurological disorder of the right lower extremity is due to a non-service-connected back condition and not his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for a separate rating for a neurological disorder secondary to the service-connected right knee disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

A letter dated in February 2007, prior to the May 2007 rating decision, along with letters dated in May 2008, January 2010, and September 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the Veteran may not have been provided with adequate notice before the claim was adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the June 2012 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III).  Furthermore, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the undersigned asked questions to ascertain the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all identified, available, and pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from Dr. Candice Abuso as well as the New Orleans VA Medical Center. 

The claimant was provided with VA examinations in March 2007, June 2010, October 2011, and October 2014 which the Board finds are adequate for rating purposes.  The Board also finds that the October 2011 VA examination substantially complied with the Board's January 2010 and September 2011 remand instructions and that the October 2014 VA examination substantially complied with the Board's August 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board has reached this conclusion because the examiners, after a review of the Veteran's medical records and/or after taking a detailed medical history from the claimant, as well as after comprehensive examinations, provided medical opinions as to the severity of his disorder that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has requested a separate evaluation for neurological disorders of the right lower extremity that he believes are due to his service-connected right knee disability.  It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In this case, and as discussed in the remand below, the Veteran has been rated under Diagnostic Code 5299-5257 for his service-connected right knee disability.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates an unlisted orthopedic disorder, Diagnostic Code 5299, rated by analogy under the criteria for other impairment of the knee due to recurrent subluxation or lateral instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.20.  This diagnostic code does not take into consideration neurological disorders of the knee; thus, it is possible for a separate rating to be assigned if neurological disorders are present that are related to the right knee disability.

Here, the Veteran claims that he has numbness running to his right foot due to the right knee condition.  See VA Examination, June 2010, page 2.  Unfortunately, a separate rating for a neurological disorder of the right lower extremity is not warranted.  In October 2014, the Veteran reported that his right toes had been numb for about a year.  He indicated that he had had back surgery in 1988 and that at that time, he had had symptoms radiating down one leg; he could not remember which leg.  He stated that he continued to have back pain with radiation down one leg or the other at times.  The VA examiner found that the Veteran had mild incomplete paralysis of the sciatic nerve.  The examiner opined that the Veteran's symptoms were less likely than not manifestations of the right knee disability involving the right leg.  The examiner noted the Veteran's history of back surgery and found that the Veteran's reported symptoms were consistent with right sciatica.  The examiner explained that numbness of the foot would be a typical symptom consistent with radiculopathy of the lumbar spine or sciatica, caused by a lumbar back problem.  The examiner opined that numbness in the foot would be an unusual, rare symptom of a knee disability, especially a knee disability for which the Veteran has not had any surgical procedure.

Consequently, while the Veteran has neurological symptoms of the right lower extremity, the examiner found that the symptoms are not related to the service-connected right knee disorder.  The symptoms, identified as sciatica, are due to a back disability which has not been service-connected.  Accordingly, the evidence does not support the assignment of a separate rating for neurological symptoms secondary to the service-connected right knee disorder.  The appeal is denied.


ORDER

Entitlement to a separate rating for neurological symptoms secondary to the service-connected residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella is denied.


REMAND

In August 2014, the Board denied entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected right knee disability.  The Veteran appealed and in the JMR, the parties agreed that the Board erred in not considering whether a separate rating is warranted for arthritis.  In this case, the Veteran's service-connected disability is residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.  It is unclear whether the Veteran's current arthritis of the right knee is related to this service-connected condition.  As such, a remand is necessary to determine whether the Veteran's arthritis of the right knee is related to the service-connected right knee disability.

A remand is also warranted because in correspondence received from the Veteran in March 2015, he indicated that he has pain, weakness, effusion, warmth, swelling, and tenderness, as well as sub patellar tenderness, which limits flexion more to 30 degrees than to 45 degrees, and was not fully acknowledged at the time of his last VA examination.  As such, the Board finds that a new VA examination must be scheduled to determine the current severity of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner must indicate review of these items in the examination report.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.

Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The opinion should specifically address the following: 

a) Set forth all current complaints, findings and diagnoses pertaining to the Veteran's right knee disability. 

b) Provide range-of-motion and repetitive motion findings in both flexion and extension of the right knee. 

c) State whether the Veteran has recurrent subluxation or lateral instability of the right knee, and if so, whether it is slight, moderate, or severe. 

d) Describe findings as to any weakness, fatigability, incoordination, or excess motion. 

e) Describe the presence or absence of pain, as well as functional impairment. 

f) State what impact, if any, the Veteran's right knee disability has on his employment and daily living activities and whether such disability has resulted in any periods of hospitalization.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the right knee is related to or has been aggravated by his service-connected residuals of a tear of the medial collateral ligament from the tibial insertion with chondromalacia of the right patella.  A rationale for all opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  The RO/AMC must ensure that all requested development actions have been complied with; if not, corrective action must be undertaken prior to returning the case to the Board.

5. Then, readjudicate the claim with consideration of whether referral for consideration of an extraschedular rating is warranted.  Provide reasons and bases if referral is not warranted.  If action remains adverse, provide the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousk`y v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


